Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, referee and board denied benefits to the claimant under §402(b) (1) of the Unemployment Compensation Law, 43 PS §802(b) (1). The claimant had been employed by I. T. E. Circuit Breaker Company for ten years as a mechanical inspector. On August 18, 1960, he was offered a janitorial job in another unit of the employer’s plant at the hourly rate of $1.68, which was forty-six cents an hour less than his former job. He refused the transfer and voluntarily terminated his employment because he would not accept the decrease in wages. This case is ruled by Pusa Unemployment Compensation Case, 178 Pa. Superior Ct. 348, 115 A. 2d 791; Buletza Unemployment Compensation Case, 174 Pa. Superior Ct. 248, 101 A. 2d 447.
Decision affirmed.